FILED
                             NOT FOR PUBLICATION                            MAR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SANDRA LOURDES ROMAN-                            No. 09-71827
ANGUIANO, a.k.a. Sandra L. Roman,
                                                 Agency No. A075-710-567
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Sandra Lourdes Roman-Anguiano, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
889, 894 (9th Cir. 2003), and we deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion by denying Roman-Anguiano’s second

motion to reopen, which was filed over 90 days after the BIA’s final order, as

untimely and number-barred. See 8 C.F.R. § 1003.2(c)(2). To the extent that

Roman-Anguiano challenges the BIA’s decision not to invoke its sua sponte

authority to reopen proceedings under 8 C.F.R. § 1003.2(a), we lack jurisdiction to

review such a challenge. See Ekimian v. INS, 303 F.3d 1153, 1159-60 (9th Cir.

2002). If we had jurisdiction to review the BIA’s decision, we would find no

abuse of discretion.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    09-71827